Opinion issued August 28, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00699-CR
                            ———————————
                    IN RE JIMMY L. CHAMBERS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Jimmy L. Chambers, has filed a petition for a writ of mandamus,

seeking to compel respondent, the Honorable Jan Krocker, to forward his “Writ of

Habeas Corpus under Texas Code of Criminal Procedure Article 11.07” to the Texas

Court of Criminal Appeals.1


1
      The underlying case is The State of Texas v. Jimmy L. Chambers, Case No. 615357-
      B, in the 184th District Court of Harris County, Texas, the Honorable Jan Krocker
      presiding.
      Because his petition reflects that he has filed an article 11.07 application for a

writ of habeas corpus in the trial court, his mandamus petition relates to a pending

post-conviction habeas corpus application involving a final felony conviction. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Only the Texas Court of

Criminal Appeals has jurisdiction in post-conviction habeas corpus proceedings. See

Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim.

App. 2013). “To complain about any action, or inaction, of the convicting court, the

applicant may seek mandamus relief in the Court of Criminal Appeals.” In re

Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding); see, e.g., Benson v. Dist. Clerk, 331 S.W.3d 431, 433 (Tex. Crim. App.

2011) (court of criminal appeals conditionally granted mandamus application

against district clerk to compel performance of ministerial duty to receive and file

article 11.07 application). This Court, however, has no authority to issue writs of

mandamus in criminal law matters pertaining to proceedings under article 11.07. See

In re Briscoe, 230 S.W.3d at 197; In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding).




                                          2
      Accordingly, we dismiss relator’s petition for want of jurisdiction.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3